Wall, J. This was an action of assumpsit to recover a sum of money paid by plaintiff as surety on a promissory note for defendant. The statute of limitations, five years, was interposed as a defense, to which the plaintiff replied that the defendant had promised anew within five years. The verdict was for the plaintiff for $160, and judgment was rendered accordingly. We have carefully examined the evidence and are of opinion that it wholly fails to establish a new promise. Applying the rule as laid down in this State, we think the judgment should have been for defendant. Keener v. Crull, 19 Ill. 191; Carroll v. Forsyth, 69 Ill. 127; Wachter v. Albee, 80 Ill. 47; Haywood v. Gunn, 4 Ill. App. 161. _The judgment will be reversed and the cause remanded. Reversed and remanded.